DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/21 has been entered.
 
Response to Arguments
	Applicant's arguments filed 3/08/21 regarding claims 1-5 have been fully considered but they are not persuasive.  The new limitations in claims 1-5 are just positively claiming limitations that read on the Morton reference.  For example, the plate (42) discloses 2 opening capable of receiving at least one protrusion projecting outwardly from the second planar surface.  The at least one protrusion is oriented at an angle relative to the second surface.  The angle has been interpreted as a 90 degree angle.
	NOTE: the use of the words: “configured to” are just functional language and the Examiner is looking for a reference capable of being attached to a first bone and the second articulation surface configured to articulate with respect to a third bone.  It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
	The three articulating surfaces shown below are capable of articulating between two different bones.  For example, the implant (42) is capable of being attached to a metacarpal bone in order to replace a trapezium bone, therefore capable of articulation between the trapezium and the scaphoid.  Therefore, the words sized and configured to mimic a joint surface have been interpreted broadly and the Examiner is just looking for a reference capable of performing the function.
	For the above reason, the Examiner maintains the rejections to claims 1-5.
	Applicant’s arguments with respect to claims 6-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morton US Patent 8,292,966B2.
NOTE: the phrases: “configured to engage”, “configured to articulate…” are functional language and the Examiner is looking for a reference capable of performing the function.  The three articulating 
	Regarding claims 1, Morton discloses a surgical plate (42) and method of resurfacing a bone, comprising a body (46) extending between a first planar surface and a second planar surface (flat surfaces of element 46), the body configured to couple to a first bone (10), wherein the first planar surface is sized and configured to couple to a first articulation surface, the first articulation surface configured to mimic a first joint surface of the first bone and to articulate with respect to a second bone and an anterior articulation portion (see figure below) coupled to the body, the anterior articulation portion comprising a third planar surface (see figure below) extending perpendicular to the first and second planar surfaces and a second articulation surface (see figure below) spaced apart from and coupled to the third planar surface, the second articulation surface configured to mimic a second joint surface of the first bone to articulate with respect to a third bone.

    PNG
    media_image1.png
    614
    765
    media_image1.png
    Greyscale


	Regarding claim 2, see element 86 as the protrusion extending from the second planar surface at a 90 degrees (predetermined angle).
	Regarding claim 3,  see element 50 as the holes.
	Regarding claim 4, the variable angle fastener hole has been given weight, however, the Applicant representative must add structural limitations in order to define what is the variable angle hole.  The Applicant’s representative must add if the hole is tapered or oblong in order to create a variable angle hole.  For the moment, the Examiner is interpreting the hole as a regular hole that is capable of inserting a screw at different angles such as 90 degrees or 80 degrees, etc..at the end the screw will not be flushed to the surface of element 46 but will be capable of being inserted at different angles.
	Regarding claim 5, the articulation surface is capable of been a talar dome.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6-13, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morton US Patent 8,292,966B2 in view of Gorelick US Patent 9,717,599B1.
Morton et al discloses the invention substantially as claimed.  However, Morton et al does not disclose at least one post projecting outwardly at an acute or obtuse angle relative to the second surface.
Gorelick discloses an implant having a plate and an anterior articulation portion.  The plate comprises a plurality of openings used to attach a plurality of posts projecting outwardly from the second surface.  As disclosed by the specification in col. 8, lines 33-42, there are some holes having an oblique configuration for the purpose of compensating for the shape and thickness of the targeted bone.
It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the 90-degree angle of the Morton et al post trajectory with an obtuse or acute angle as disclosed by the Gorelick reference in order to compensate for the shape and/or thickness of the targeted bone. 
NOTE: the specification of this application, just mentions posts oriented at a predetermined angle and/or at variable angles.  Therefore, the specification has not disclosed that a post having an obtuse or acute angle provides with an advantage nor discloses any criticality.
Regarding claim 7, see element 86 as the protrusion extending from the second planar surface at a 90 degrees (predetermined angle).
Regarding claim  8, see element 50 as the holes.
Regarding claims 9, and 17, the variable angle fastener hole has been given weight, however, the Applicant representative must add structural limitations in order to define what is the variable angle hole.  
Regarding claims 10, and 18, the articulation surface is capable of been a talar dome.
Regarding claim 6, see element 78 as the bearing.  The bearing surface (82) is capable of articulation between the first and the second articulation surfaces.
Regarding claim 12, the implant is capable of been inserted between a talus bone and navicular bone.
Regarding claim 13. The Examiner interpreted the new limitations: “coupling a posterior articulation surface as element (82) of the implant (78)

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morton US Patent 8,292,966 B2 in view of Gorelick US Patent 9,717,599B1 and further in view of Sanders et al US Patent Pub. 2014/0128985A1.
	Morton et al discloses the invention substantially as claimed.  However, Morton et al does not disclose the steps of installing the implant between a talus bone and a navicular bone.
	Sanders et al teaches an implant capable of replacing an ankle joint and many other joint such as the joint between the talar bone and the navicular bone (see paragraph 0115).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the joint location of the Morton reference to the joint between the talar bone and the navicular bone for the purpose of replacing the joint between the talar bone and the navicular bone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        3/10/21